EXHIBIT 10.1

 

(CONFORMED)

 

CONSULTING AGREEMENT

 

This Consulting Agreement made this 5th day of July, 2005, by and between
Kenilworth Systems Corporation, a New York Corporation (hereinafter “Kenilworth”
or the “Company”) with offices at 185 Willis Avenue, Suite # 4, Mineola, NY 
11501 and Al Luciani (hereinafter “Consultant”)  residing at 201 West Seaview
Avenue, Linwood, NJ 08221.

 

R E C I T A L S

 

Consultant has developed a significant expertise in operating, organizing,
constructing and financing CASINOS in the United States, including Indian
Reservations.   Kenilworth desires to retain the services of Consultant as
Consultant so that Consultant will be available to advise Kenilworth on all
aspects of its business.  Consultant desires to enter into such a relationship
with Kenilworth.

 

1.             Terms of Employment.   Kenilworth hereby retains Consultant as an
independent contractor, and Consultant hereby accepts such relationship with
Kenilworth for a period of one (1) year (the “Term”).

 

2.             Duties of Consultant.  During the term, Consultant shall render
services to Kenilworth as Consultant and Advisor in the operation of its
business at the address indicated above.  The nature and extent of the services
to be provided shall be in the sole and absolute discretion and determination of
Consultant and Kenilworth shall have no right to contest, in any manner, the
nature and extent of same.  Similarly, the time and manner in which the services
are provided shall be at the sole determination of the Consultant.

 

Consultant shall not be required to attend at the place of business of
Kenilworth or  at any other place designated by Kenilworth.

 

The services to be performed by Consultant, to the extent determined by him,
shall be deemed sufficient if performed by telephone consultation.

 

3.             Compensation to Consultant.  Kenilworth shall pay to Consultant 
an annual Fee of one hundred twenty thousand dollars ($120,000) as follows:
sixty thousand dollars ($60,000) payable in increments of five thousand dollars
($5,000) monthly and an additional sixty thousand dollars ($60,000) accrued in
increments of five thousand dollars ($5,000) monthly until the Company can
obtain a planned ten million dollars ($10,000,000) in a Private Placement, when
the accruals will be paid in full and the entire payments are made monthly for
the terms of this agreement.  In addition, the Company will cause to be issued
to the Consultant  one million

 

--------------------------------------------------------------------------------


 

(1,000,000) shares of its Common Stock par value $0.01 per share for each six
(6) month period the Consulting Agreement is in full force and effect.

 

The Consultant agrees to accept the Stock for investment only. Kenilworth
further elects to engage the services of the Consultant beyond the consulting
services provided herein and the Consultant shall be entitled to additional
compensation on terms acceptable to Kenilworth.  If the Consultant is directly
involved in obtaining capital for the Company we will pay a Finder’s Fee or
Commission of five percent (5%) in cash and five percent (5%) of the total
number of shares or bonds being issued to the investors, or by separate
negotiations between Kenilworth, the investors and the Consultant.

 

Consultant represents to Kenilworth that the Common Stock being acquired by
Consultant is being acquired for investment and the Consultant’s own accounts
and that he has no present intention of reselling or distributing the Common
Stock to others, except as directed.

 

Consultant agrees that none of the Common Stock will be transferred or
distributed without having presented to Kenilworth either (i) a written legal
opinion of legal counsel, satisfactory to Kenilworth, in form and substance
satisfactory to Kenilworth’s counsel indicating that the proposed transfer will
not be in violation of any of the provisions of the Securities Act of 1933 as
amended (the “Securities Act”) and the rules and regulations promulgated there
under or (ii) an effective Registration Statement.  (The shares to be issued to
the Consultant, may be resold without registration one [1] year after the agreed
upon issuance date pursuant to an exemption provided under SEC Rule 144).

 

Consultant represents that he has adequate means of providing for his current
living expenses and contingencies and that he has no need for liquidity of this
investment.  Consultant represents that he can afford the risk of loss of the
entire investment.

 

Consultant fully understands that in connection with the issuance of the Common
Stock, that Kenilworth is relying to a material degree on the representations,
warranties and covenants contained therein.  Consultant realizes that sales by
him of Common Stock may be deemed evidence of his present intention and thus
tend to bring into question the truth of the representations made in this
agreement.

 

Consultant agrees that a legend reading substantially as follows or such other
legend as may be utilized by Kenilworth transfer agent, American Stock Transfer
& Trust Company, may be placed on the Common Stock:

 

“THE SECURITIES WHICH ARE REPRESENTED ITSEIN HAVE NOT BEEN REGISTERED UNDER THE
SECURTITES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES LAWS AND
NEITITS SUCH SECURITIES NOR ANY INTEREST TITSEIN MAY BE OFFERED, SOLD, PLEGED,
OR ASSIGNED OR OTITSWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH
RESPECT TITSETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS, OR (2) THE COMPANY RECEIVES AN OPINION OF COUNSEL, WHICH

 

--------------------------------------------------------------------------------


 

OPINION AND COUNSEL ARE SATIFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED
WITHOUT AN EFFCTIVE REGISTRATION STATEMENT UNDER THE ACT OR APPLICABLE STATE
SECURITIES LAWS.”

 

4.             Independent Contractor.  In the performance of his service
hereunder, Consultant shall at all times be an independent contractor.
 Consequently, Kenilworth will not withhold income or social security taxes or
provide unemployment, disability, or any other similar benefits to the
Consultant unless required to do so by law.

 

5.             Expenditures.  Consultant shall not be authorized to make or
authorize any expenditure on behalf of Kenilworth in excess of out-of-pocket
expenses without obtaining prior written approval from a duly authorized officer
of Kenilworth.

 

6.             Defaults.  In the event of any default by Kenilworth in its
obligations there under, Consultant, in addition to any remedies provided under
the terms of the payments of the consulting fee in Kenilworth Common Stock,
shall be free of any restrictions on their activities as contained in this
Agreement between Kenilworth and the Consultant.

 

7.             Restrictive Covenant.

 

(a)           As an inducement to and material consideration for the Consultant,
Consultant covenants that it shall not at any time during the term of this
Agreement and for a period of five (5) years thereafter in any manner
participate or engage in any business endeavor, directly or indirectly, by
itself or with the assistance of others, offering substantially similar services
as provided by the Company, in any locality, jurisdiction or territory
whatsoever, whether as owner, Consultant, manager, consultant, advisor, agent,
officer, director, shareholder (or the equivalent) or in any other capacity
whatsoever.

 

The Consultant agrees that given the nature of the business of the Company and
the fact that the Company’s business endeavors are worldwide in nature, the
restrictions herein contained are reasonable in duration and geographic
limitation.

 

(b)           In the course of Consultant’s employment and because of the nature
of its responsibilities, it will acquire valuable and confidential information
and trade secrets with respect to the Company’s business contacts and
associations (the “clients”), which information, as to the latter, may
constitute the Consultant’s only contact with such clients.  In consideration of
the Consultant’s retention and in view of the foregoing position of trust
occupied by Consultant, and in consideration of the covenants attendant to this
Agreement,  Consultant agrees it is reasonable and necessary for the protection
of the goodwill and business of the Company that it make the covenants contained
in the within Agreement, and that the Company will suffer irreparable injury if 
Consultant  engages in conduct prohibited hereby.  Consultant represents that
its experience and/or abilities are such that the observance of the
aforementioned covenants will not cause its undue hardship nor will it
unreasonably interfere with its ability to earn a livelihood.

 

--------------------------------------------------------------------------------


 

(c)           The aforementioned covenants shall each be construed as a separate
independent agreement, and the existence of any claim of Consultant against the
Company shall not constitute a defense to the enforcement by the Company of any
of such covenants.

 

8.             Restriction On Use of Confidential Information.        

 

(a)           Except as required by any Court or other agency having
jurisdiction over the  Consultant, Consultant will, at all times, both during
and after the term hereof, keep secret all Information made known to Consultant
by Company or any of its officers, employees or agents, or Information learned
while working for the Company.  Consultant will not, directly or indirectly,
disclose, divulge or use at any time, except for the benefit and only at the
request of the Company, either during or after termination of Consultant’s
employment, any Information obtained by Consultant at any time by, or as a
result of, Consultant’s assignments with the Company.

 

(b)           “Information” as used herein, means any confidential information
or knowledge relating directly or indirectly to the business or businesses of
Company, including any information or knowledge pertaining to actual or
potential clients of Company, including the financial affairs of such client. 
“Information” also means documents and information regarding Company’s methods
of operation, marketing strategy, lists, specialized training procedures, forms,
computer programs, secret or confidential techniques, patent applications and
information relating thereto, methods, processes, equipment, books, notes,
drawings, tapes, prints, profit and loss information and other related internal
business information and documents pertaining to the affairs of Company.

 

9.  Solicitation of Independent Contractors or Employees.  Consultant agrees
that during the period it is retained by Company, and for a period of five (5)
years thereafter and regardless of the reasons therefore,  Consultant will not
hire, offer to hire, entice away or solicit or in any other manner persuade or
attempting to persuade any:

 

(a)           then current officer, employee, consultant, contractor or agent of
Company or any of same who have been employed by or associated with Company
within one (1) year preceding the termination of Consultant’s retention; or

 

(b)           referral source of business or other  provider of business to
Company to discontinue his, his and/or it not to renew said relationship.

 

(c)           The Consultant acknowledges that (i) in the event its retention
with Company terminates for any reason it will be able to earn a livelihood
without violating the foregoing restrictions and (ii) its ability to earn a
livelihood without violating such restrictions is a material condition to its
retention by the Company.

 

(d)           Consultant acknowledges and agrees that, in the event of an actual
or threatened violation by Consultant of any of the restrictions of this
Agreement, Company will suffer irreparable harm and will be without adequate
remedy at law.  Consultant understands

 

--------------------------------------------------------------------------------


 

Company may seek restraint of said violation or threatened violation by
obtaining injunctive relief, which shall include, but not be limited to, a
temporary restraining order and preliminary injunction without the posting of a
bond of any kind.  Nothing contained herein shall be construed as prohibiting
Company from pursuing any other remedies available to Company for breach or
threatened breach of the provisions of this Agreement, including the right to
seek and recover an award for its legal fees and expenses necessarily incurred
in pursuing such remedies.

 

10.           Return of Property.  Consultant agrees that upon termination of
its retention by the Company, for any reason, Consultant will deliver to Company
all  records,  lists, marketing strategy, specialized training procedures,
forms, computer programs, keys, pass cards, identification cards, listings,
policy procedure manuals, memos, letters, profit and loss information and other
related business information concerning Company or other documents or materials
of any nature whatsoever in Consultant’s possession or control that was obtained
by Consultant during its course of its retention by Company.

 

11.           Notices.  All notices and other communications between the parties
shall be deemed to have been given five (5) business days after mailing hereof
by United States Post Office registered mail, return receipt requested, postage
prepaid, to such parties at the following addresses:

 

If to:

Kenilworth Systems Company


 


185 WILLIS AVENUE – SUITE # 4

 

Mineola, NY 11501

 

Attention: Gino Scotto, CEO

 

 

cc:

Miles R. Jacobson, Esq.

 

Jacobson Goldberg & Kulb, LLP

 

585 Stewart Avenue, Suite 720

 

Garden City, NY 11530

 

 

If to Consultant:

Al Luciani

 

201 West Seaview Avenue

 

Linwood, NJ 08221

 

 

cc:

 

 

12.           Entire Agreement.  This agreement supersedes any and all other
agreements, either oral or in writing, between the parties hereto with respect
to the employment of the Consultant by Kenilworth, and contains all the
covenants and agreements between the parties with respect to such employment in
any manner whatsoever. Any modification of this agreement will be effective only
if it is in writing and signed by both parties.

 

--------------------------------------------------------------------------------


 

13.           Severability.  The provisions of this agreement are agreed to be
severable; i.e., if any provision of this agreement or the application thereof
is held to be invalid or unenforceable, that invalidity or unenforceability
shall not be construed to affect any other provisions or application.

 

14.           Governing Law.  The validity, interpretation and performance of
this agreement shall be controlled by and construed under the laws of the State
of New York.  The parties hereto hereby consent to the jurisdiction of the New
York courts in the event any dispute arises in conjunction herewith.

 

15.           Successors and Assigns.  This agreement is binding on the 
successors  and assigns of the Company.  The Consultant shall have no right to
assign any of its rights or benefits hereunder.

 

IN WITNESS WHEREOF, the parties have executed this agreement on the day and year
first above written.

 

 

 

KENILWORTH SYSTEMS CORPORATION

 

 

 

/s/ Al Luciani

 

 

 By:

/s/ Gino Scotto

 

 

Al Luciani

 

Gino Scotto, CEO

 

--------------------------------------------------------------------------------